Title: Thomas Jefferson to Eleuthère I. du Pont de Nemours, 16 June 1812
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          Dear Sir Monticello June 16. 12. 
          On the 4th of Nov. last I wrote to you requesting another quarter cask of powder to be forwarded to me with a note of the cost that I might remit for that & the preceding one together. not having heard from you, I repeated my request in a letter of Apr. 30. and at the same time desired mr John Barnes of Geo. town to remit you 50. Dollars, which he informed me he had done. this was a mere guess at the cost of the two quarter casks, as I did not know it exactly. being still without information on the subject I have to request the favor of a line by post. I should not be so importunate but that the season for blowing rock in a canal I am engaged in has now commenced. I would wish to have half a dozen pounds of shooting powder, & the rest for blowing as before.
          In the same letter of Apr. 30. I mentioned that I should shear a few fleeces of genuine Merino wool & of the finest character, with about 15. of half blood; that I had understood you were connected with a manufactory of cloth at which they would recieve wool to be spun, woven, & dyed for an equivalent either in the wool or cash, and I asked your information particularly on that subject, for which I will still thank you.  a late letter from your father informs me of his health; but you doubtless heard from him at the same date. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        